Application for an order directing that Willard E. Pierce, Jr., be suspended as an attorney and counselor at law pending his compliance with an order of this court dated July 13, 1979 granted by default, and respondent Willard E. Pierce, Jr., is suspended as an attorney and counselor at law in the State of New York until further order of this court. By decision dated July 12, 1979, an application for an order directing respondent to appear pursuant to 22 NYCRR 806.4 (b) to be examined under oath by petitioner’s chief attorney concerning two complaints was granted by default and respondent was directed to appear and to produce at the examination his files and records relating to the complaints. The examination, originally scheduled for July 12, was adjourned at respondent’s request to August 2, *1037and respondent was advised that if he failed to appear and produce his records, petitioner would move for his suspension. Although respondent appeared on August 2, he failed to produce the desired records, nor did he mail them to petitioner as he stated that he had. Respondent’s apparent willful failure to comply with subdivision (b) of section 806.4 of the court’s rules requires that the application be granted. Mahoney, P. J., Sweeney,
Kane, Main and Herlihy, JJ., concur.